--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. Applicant’s response dated November 2, 2020 is acknowledged.
	After final response dated March 3, 2021 is entered on the record and considered. 
Priority
This application is a 371 of PCT/CL2013/000036 filed on 10/03/2013.
Claim Status
Claims 51-55 are pending and examined. Claims 1-50 and 56-59 were cancelled. No claims were amended nor newly added.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 56-59 are withdrawn because claims 56-59 were cancelled.
Withdrawn Claim Rejections - 35 USC §103
Rejections of claims 35, 38, 41, 42, 50, and 56-59 over Tutin (US 2004/0131874 A1 Published July 8, 2004) and Bret (US 2005/0228351 A1 Published October 13, 2005) as evidenced by Sarika (Polymers Review, Pages 1-24, Published September 28, 2020) are withdrawn because the claims were cancelled.
Reasons for Allowance
The closet prior art of record is Tutin. Tutin teaches binder compositions based on phenol-formaldehyde resins (Abstract). Based on the teachings of Tutin, phenol-formaldehyde is an essential and required element. Present claims require a composition that excludes phenol-formaldehyde resin. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tutin’s composition by removing phenol-formaldehyde resin from the composition.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 51-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-dlrecLiispto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617